Title: To James Madison from John Graham, 20 January 1803
From: Graham, John
To: Madison, James


Dear Sir,
Madrid 20th January 1803.
As the order of the Board of Health of which I have had the honor to inclose you a Copy in my Dispatch of the 29th. Decr. has been approved of, by His Catholic Majesty—it will probably occasion a great sensation in the United States, for against them, it seems to be particularly levelled. Satisfied in my own mind that our Government ought not to pass over this measure without some animadversions, I shall be particular in the detail of the circumstances which have taken place relative to it, so far as I have been concerned, that you may know exactly upon what footing the business stands at present.
My letter of the 29th. December would apprize you of the steps I had taken up to that date. While waiting an answer to the Letters I had addressed to the Minister of State on this subject (copies of which were sent you in the abovementioned dispatch) I received information from our Vice Consul at Coruña, that the ship Victory had arrived there, from Boston, & altho’ she brought with her a Bill of Health, countersigned by the Spanish Consul, she was not permitted to enter the Port. At the earnest solicitation of the Captain & himself, the Governor had agreed that she might lie off the harbour until an express could be sent here, to obtain in her favour, a mitigation of the order of the Board of Health. As I had been before told by the President of this Board, that he could do nothing, & as the Court were at that time on their Road from Carthagena, I addressed the note No. 1. to Mr. Porliez (the Oficial in the Secretaria who has our business upon his Table). In consequence of his answer, No. 2. I immediately on the arrival of the Court, hastened down to Aranjuez, & wrote the note, No. 3. to the Minister, asking for a conference—No. 4. is his answer. When I went to the Secretaria, I was told by the Minister, that Mr. Curtoise (one of the Oficials who spoke English very well) would receive & communicate to him any observations I might wish to make. To this Gentleman, then, I detailed the reasons which carried a conviction to my mind, that no danger was to be apprehended from our vessels, particularly at this Season of the year. I do not repeat them, as they are in substance, to be found in my different Letters to the Minister, of which I have taken the liberty to send you Copies.
I made a strong case of the Ship Victory—as sailing from a northern Port in the winter season—as loaded with Articles not liable to convey contagion—as arriving with her Crew complete & in perfect health—and as bringing with her a Certificate from a sworn Officer of the American Government, that the Port from which she sailed was healthy—and having too, the truth of this Certificate supported by the Testimony of His Majesty’s Consul on the spot—I thought it would be strange if all this could not be depended upon, merely because, about a month before, there had been an infectious fever within 400. Miles of the Place.
Mr. Curtoise, after a conference of half an hour with the Minister, told me, this was a business which has been particularly encharged by His Majesty to the Board of Health, & that the Minister had desired him to inform me, he felt very sensibly for the precarious situation of the Ship Victory, & if I would pass to him an Office on that subject, he would immediately communicate it to the Board of Health. His Excellency was satisfied that the repeal of the order was desireable in a Commercial point of view, as his Majesty’s subjects were in want of American Productions; but I was given to understand that this could not take place, until information was received from His Majesty’s Minister in the United States, that the fever had entirely disappeared. I was mortified to hear this; for independent of the wound which it gave my national pride, I was aware that various accidents might delay, or even prevent the arrival of the communications of the Minister. Some of these accidents have happened, or this Gentleman has been unpardonably negligent, knowing how much depended upon him, for we have accounts from Philadelphia to the 10th. of December, & we are told, that the fever disappeared from that City prior to the 1st. November.
No. 5. is a Copy of the letter which I wrote in consequence of what had been told me by Mr. Curtoise, & after waiting three or four days in Aranjuez, during which I had a second conversation with Mr. Curtoise & Mr. Porliez, I received the long wished for answer, No. 6. from the Minister, & the next day, No. 7. I then saw that the business was fixed, at least for a time, and returned to Madrid, where I have drafted the inclosed letter, No. 8. & shall send it in so soon as I can get it translated, accompanied with a note, slightly apologizing to the Minister for any warmth of expression in my letter of the 21st. December—for his Excellency seems from the style of his answer, not to be perfectly satisfied with my manner.
I hope the President & Yourself will make allowances for the difficulty & novelty of my situation. On the one hand, I was unwilling to give offence; on the other, I could not reconcile it to myself, humbly to beg admission for our Vessels into the Spanish Ports, when I was confident they had been driven out of them unnecessarily, & consequently contrary to the spirit of the Treaty, & to the fundamental principles of the Laws of Nations. On a subject like this, a certain degree of warmth seemed to be prudent, for I wished not, myself to justify the opinion, which too generally prevails, that we are a Nation who will suffer any indignity to retain a precarious Commerce, and I was advised, that on an affair like this, a cold argument would be but little attended to. My first wish was to procure a repeal of the order, & if I could not succeed in this, at least to put the business upon such a footing, as to leave my Government entirely at liberty to pursue those measures which their own wisdom might dictate. I have endeavoured neither to commit them, by too much rashness, nor by too tame an acquiescence, in a Regulation with which they have a right to be displeased. How far I have succeeded, is now, for the President & yourself to determine, & if my conduct meets with his approbation & with yours, I shall not lament that it has fallen to my lot, to bear the sufferings of my present situation. You will be able to estimate these, when you find that this cruel Regulation was only made to bear upon Vessels coming from the United States, when those from the West Indies, with Cargoes much more liable to convey Contagion, were admitted under the usual Quarantine. Does not this require some explanation?
No. 9. is a copy of my letter to the Minister, asking his interpretation of the 1st. Article of the Convention lately signed—No. 10. his answer; from which, I find, that he differs from Mr. Pinckney—but as it appears to me, that his, is the interpretation, warranted by the words of the Article—I presume it will be insisted on. With Sentiments of the Highest Respect I have the Honor to be Sir Your Most Obt Sert
John Graham
 

   
   RC and enclosures (DNA: RG 59, DD, Spain, vol. 6). RC in a clerk’s hand, except for Graham’s complimentary close and signature. For enclosures (16 pp.; docketed by Wagner), see nn. 2–10.



   
   See Graham to JM, 29 Dec. 1802, and n. 1.



   
   Graham’s 5 Jan. 1803 note to Antonio Porliez, enclosure no. 1, enclosed copies of papers Graham had received by express from La Coruña on 4 Jan. and asked if there was a more expeditious method of dealing with the case than by application to Cevallos.



   
   Enclosure no. 2 is a copy of Porliez’s 6 Jan. 1803 reply (in French). Porliez acknowledged the Victory’s unpleasant situation but noted that as he had no power to revoke the order, Graham must present the case to Cevallos.



   
   Enclosure no. 3 is a copy of Graham to Cevallos, 10 Jan. 1803, requesting an immediate conference to discuss the order for the expulsion of all vessels arriving from the U.S. Graham described the case of the Victory and asked to be allowed to bring an interpreter as he lacked facility in both of the languages in which Cevallos was accustomed to converse. Enclosure no. 4 is Cevallos’s reply of the same date (in Spanish) agreeing to meet Graham on 11 Jan. and adding that there was no need to bring an interpreter.



   
   Enclosure no. 5 is a copy of Graham to Cevallos, 12 Jan. 1803, stating that the Victory had left Boston on 29 Nov. 1802 with a bill of health signed by the Spanish consul there. He requested a speedy decision because of the ship’s exposed position outside the harbor. Graham added that it would be “a most painful circumstance” if American vessels were turned away from Spanish ports, particularly since London and Paris papers reported that the fever had disappeared from the U.S. before 1 Nov. 1802, as it had done in previous years. He also noted that bills of health certified by Spanish consuls should “completely authenticate” the health of American ships.



   
   Enclosure no. 6 is a copy of Cevallos to Graham, 15 Jan. 1803 (in Spanish), in which Cevallos noted he had presented to the king the arguments in Graham’s 17 and 21 Dec. 1802 letters against the regulation refusing admittance to any ship coming from the U.S. which had not undergone purification in the lazaretto of a foreign port. In reply, the king instructed Cevallos to write that the order was a necessary precaution prompted by a desire to avoid a repetition of the sad events in Andalusia in 1800; that since the peninsula lacked a lazaretto, the handling of such cases was delegated to foreign ports; that the provision made no distinction between Spanish and foreign ships; that the argument that Spanish ships were admitted to U.S. ports was inappropriate, since they were not coming from ports suspected of harboring disease; and that, though the king could not revoke the order, he would mitigate its observance when notified by Yrujo that the yellow fever epidemic which raged in Philadelphia, Baltimore, and New Castle on 22 Sept. 1802 had ceased.



   
   Enclosure no. 7 is a copy of Cevallos to Graham, 16 Jan. 1803 (in Spanish), stating that Cevallos had informed the king of the situation of Capt. Joseph Haller and the Victory and had presented Graham’s arguments requesting admission of the ship. Although the king wished to honor Graham’s request, Cevallos wrote, he considered the conservation of public health too grave a matter to risk a repetition of the calamities suffered in 1800 (see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 1:450 n. 1).



   
   Enclosure no. 8 is Graham’s 20 Jan. 1803 reply, expressing regret at the continued enforcement of the order and containing a point-by-point refutation of Cevallos’s arguments. Graham stated that U.S. commerce with Spain was sanctioned by the law of nations and stipulated by treaty, and he complained that vessels were admitted from “the Islands,” where the yellow fever devastation was worse than in the U.S. He explained why the fever in Andalusia in 1800 could not have been brought from Charleston, expressed hope that Cevallos would weigh the risk of contagion against the injury to U.S. commerce, and asked that Cevallos press for adoption of a regulation that would secure the health of Spanish citizens without depriving them of a profitable trade.



   
   In his 15 Jan. 1803 note to Cevallos, enclosure no. 9, Graham asked if Spain intended the fifth commissioner to be appointed by the four commissioners or by the two governments and how vacancies were to be filled.



   
   In his 17 Jan. 1803 reply (in Spanish), enclosure no. 10, Cevallos stated that the fifth commissioner should be chosen by the common consent of the two governments. He did not address the issue of vacancies.


